Citation Nr: 0505571	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
palsy-like tremor.  

2.  Entitlement to service connection for residuals of third 
degree burns to the body, to include the back and hands.  

3.  Entitlement to service connection for palsy-like tremor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1939 to 
September 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

The appellant was afforded a personal hearing before a 
hearing officer at the RO in November 1999.  A transcript of 
the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Service connection for palsy-like tremors was denied in a 
June 1979 rating decision.  The appellant did not appeal.  

2.  The evidence added to the record since the June 1979 
rating decision is new and probative to the issue at hand.



CONCLUSION OF LAW

The June 1979 rating decision denying service connection for 
tremors is final.  Evidence submitted since that decision is 
new and material.  38 U.S.C.A. §§ 5108, 7105(a), (b) and (c), 
7108; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in May 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, and to obtain records.  The 
claimant was specifically advised of the type of evidence 
which would establish the claims and the claimant was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claims, notice of what the claimant could do to 
help the claims and notice of how the claims were still 
deficient.  The appellant was also provided notice that he 
should submit pertinent evidence in his possession per 38 
C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claims.  

In this case, the appellant had VCAA content-complying notice 
and proper subsequent VA process.  The VCAA letter was issued 
in May 2003.  The AOJ issued a statement of the case in 
October 2003.  Thus, in sum, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claims.  The claimant 
has been provided notice of what VA was doing to develop the 
claims, notice of what the claimant could do to help the 
claims and notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Examinations are 
of record.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

REASONS AND BASES FOR FINDINGS AND CONLCUSIONS

Factual Background

The evidence of record at the time of the prior denial in 
June 1979 included the following:  

Service medical records reflect the appellant underwent 
incision and drainage of an abscess and fistula.  
Administration of anesthesia was noted. A September 1945 
separation examination report shows the skin was normal.  
Neurologic examination was normal.  

VA treatment records, dated from August 1972 to September 
1972, note coarse tremors of the hand and head.  Lab reports 
were noted to be unremarkable and EKG normal.  The record 
reflects the tremors diminished with medication.  

On VA examination in May 1973, the diagnosis was palsy-like 
tremor of the head with occasional headaches.  The examiner 
noted the appellant's history of developing a shake of his 
and his upper extremities and that he attributed to a spinal 
tap 25 years earlier.  

Statements from the appellant's associates and fellow 
servicemen to the effect that there had been a change in the 
appellant's speech and nervous condition were received in May 
1973.  

In a private record of treatment, received in May 1973, 
states that since 1956, the appellant had had tremors similar 
to one associated with Parkinson's disease.  The examiner 
stated it was not Parkinson's disease.  

VA treatment records, dated in February 1978, reflect a 
diagnosis of Parkinson's disease with head, neck, and upper 
torso tremors.  A history of tremors since 1944 was noted.  

The evidence added to the record since the prior final denial 
includes the following:

VA treatment records, dated in February 1986, reflect a 
diagnosis of anxiety neurosis.  A history of Parkinson's 
disease in 1944 was noted.  

In an October 1996 claim, the appellant related that he was 
burned.  He stated that the burn was a result of loss of 
sensation and feeling due to his nervous condition.  

In a statement received in February 1999, the appellant's 
brother related that two weeks after surgery in February 
1945, the appellant began trembling.  He stated that he had 
been trembling ever since.  

In a letter from the appellant's physician, received in 
November 1988, a history of third degree burns to the 
appellant's back, chest and left hand was noted.  The 
physician stated the burns had healed adequately.  The 
examiner noted that the appellant had lost parts of his 
fingers.  

At a personal hearing at the RO in November 1999, the 
appellant testified that in association with surgery in 1945, 
a medic punctured him seven to eight times with a needle for 
in an attempt to administer anesthesia via the spine.  
Transcript at 3 (1999).  He stated that after the surgery he 
had a headache and fever.  Id.  He related that in January 
1997, tremors caused him to mishandle a piece of equipment he 
was using to grind, and a result his shirttail caught on fire 
severely burning him.  Id at 7.  

On VA examination in April 2003, a history of status post 
third degree burns to the back, chest and left hand in 1996 
was noted and senile tremor was noted.  The appellant stated 
that he had an onset of tremor during service in 1944 after a 
spinal procedure.  The pertinent diagnosis was benign 
essential tremor.  The examiner stated that it was not likely 
that the appellant's tremors of his hands and head were 
caused by the spinal tap during his incision and drainage of 
his abscess during service.  He noted that tremor was not a 
finding that was associated with postdural puncture 
headaches.  He added that it was likely that the appellant 
had the onset of his benign essential tremor or that tat 
theat time, which was coincidental with his spinal 
anesthesia.  

In a letter received in September 2003, the appellant's 
private physician noted a history of a burn while using a 
farm implement due to increased shaking from tremors.  The 
examiner opined that the burns may have been a result of the 
tremors.  

Private records of treatment, received in 1994, reflect 
diagnoses of generalized polyneuropathy and left ulnar 
neuropathy.  

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is not applicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2004).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue of service connection for tremor was previously 
addressed.  The last final denial by the AOJ was in June 
1979.  That decision is final.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  

At the time of the prior decision, the record included the 
service medical records, statements from the appellant, and 
post service VA and private medical records.  The evidence 
was reviewed and service connection for tremors was denied.  
38 U.S.C.A. § 7105.  

At the time of the prior decision, the record established the 
appellant had tremors.  There was no evidence linking a 
neurological disorder manifested by tremors to service or a 
service-connected disease or injury.  

Service medical records are negative for findings or a 
diagnosis of tremors during service.  The prior rating 
decisions specifically noted that service medical records 
were negative for tremors.  The decisions further noted post 
service diagnoses of tremor in May 1973.  

Since that determination, the appellant has applied to reopen 
his claim for entitlement to service connection for tremors.  
The evidence submitted since the prior final decision in June 
1979 is new and material.  Essentially, the evidence added to 
the record since the date rating decision consists of a VA 
examination report, VA outpatient treatment records, private 
treatment records, and the statements from the appellant and 
other individuals.  The fact that the appellant had post-
service tremors had already been established.  The Board 
notes that the April 2003 VA examiner specifically stated 
that tremors were not related to the spinal tap during 
service and not related to his service-connected headache 
disability.  

However, the same examiner clearly detailed that he had 
reviewed every facet of the case.  He voiced an opinion that 
the veteran had tremors in service unrelated to the spinal 
tap, even though the service records were silent for tremors 
and the neurologic system was normal at separation.  His 
statements regarding the tremors were not significantly 
different than his statements regarding headache (which the 
AOJ granted).  His statement was not a mere recording of lay 
history transcribed by a medical professional.  When viewed 
in the context of the reasons for the prior denial, the 
examiner's opinion, when accepted as true for the purpose of 
reopening, provides a competent nexus to service.  The 
evidence is new, material and the claim is reopened. 

ORDER

The application to reopen a claim of entitlement to service 
connection for tremors is granted.




REMAND

The Board has determined that the record contains new and 
material evidence to reopen a claim for service connection 
for tremors.  Accordingly, the case must be adjudicated de 
novo.  However, the record is not adequate for appellate 
purposes.  In regard to the issue of entitlement to service 
connection for residuals of burns, that issue is held in 
abeyance.  Accordingly, the case is remanded to the AOJ for 
the following:

The AOJ should refer the claims file to 
an examiner for an opinion.  The examiner 
must review the file.  To the extent 
possible, after reviewing the evidence, 
determine the likelihood that the veteran 
had tremors during service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


